                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO: 2:18-mj-1176-CM

ERIN S. BROWN

 Judge:        Carol Mirando            Counsel for        Yolande G. Viacava
                                        Government
 Deputy        Seth Bowe                Counsel for        Zena X. Duncan
 Clerk:                                 Defendant:
 Court         Digital                  Pretrial/Probation Tad Parks
 Reporter
 Date/Time     October 30, 2018         Interpreter
               02:00 PM
 Bench Time    30 Min.


                         Initial Appearance/Detention Hearing



Court advised defendant of rights. CJA Counsel previously appointed.
Government summarized allegations and possible penalties.

Government seeking detention based on a risk of flight. A detention hearing
was held. After Government, and Defense proffers and witness testimony; the Court
finds there are conditions or a combination of conditions that will reasonably assure
the appearance of the Defendant at all future court proceedings, therefore the Court
orders the Defendant released on bond with conditions.

The Defendant will appear before the US District Court in the Northern District of
Alabama for all further proceedings.
